DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
 Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish 
In the instant case, the claims recite a method requiring a first monocot plant comprising a broad genus of mutant patatin-like phospholipase gene. The claimed method requires the mutation in the patatin-like phospholipase gene to endow a property of producing haploid progeny plant when crossed with a second plant (in contrast with the normal diploid progeny plant). 
	The scope of the broad genus of mutant patatin-like phospholipase gene is broad, because it encompasses any unspecified mutation in any of the patatin-like phospholipase genes in any monocot plant.
Firstly, even when limited to plants, each species of plant has multiple genes that could be characterized as “patatin-like phospholipase gene”. For example, Scherer et al (Trends in plant science 15.12 (2010): 693-700) teaches that Arabidopsis thaliana has at least 10 “patatin-like phospholipase genes” (see Figure 2 at p. 695), encoding proteins classified into three distinct groups of domain structures. Even in maize, a search of the maize genes in the NCBI GenBank database revealed there are multiple genes that could be annotated as patatin-like phospholipase genes. For example, A. thaliana AtPLA-I (At1g61850) is corresponding to maize phospholipase A I (GenBank Sequence ID: ONM57804.1), and A. thaliana AtPLA-IIa (At2g26560) is 
Secondly, the term mutation encompass a broad range of genetic variations of any sort. For example, it encompasses any deletion, insertion, substitution or addition of sequences, that are silent, missense, or nonsense. It also encompasses any rearrangement, shuffling, and so on. Moreover, a mutation could not only inhibit the function of a gene, it could also activate or enhance the function of a gene (i.e. gain-of-function mutation). For example, Huang et al (Plant Physiology 125.2 (2001): 573-584) teaches activation-tagging of an A. thaliana patatin-like phospholipase gene.
In contrast to the broad scope, the Specification has described null mutant of the endogenous patatin-like phospholipase gene pPLAIIalpha, also known as MATRILINEAL (MATL), in a maize (Zea mays) plant, the wild type cDNA sequence of which is set forth in SEQ ID NO: 19, to have the functional activity of producing (or inducing the production of) haploid progeny plants. For example, a single nucleotide insertion (p. 31, [00151] or deletion (p. 32, [00152]) at position 1143 of the wild type cDNA sequence of MATL, that cause a frameshift and premature stop codon (see also p. 34, Table 3).
However, the Specification has not described other unspecified mutations in the endogenous maize MATL gene, or any unspecified mutations in other broadly recited “patatin-
The Specification fails to sufficiently describe the necessary structural features that must be retained by mutant “patatin-like phospholipase gene” as to establish a structure-function relationship with respect to the specific function of inducing the production of haploid progeny monocot plants.
Firstly, the Specification has not described the essential structural features that must be shared by the members of the broad genus of mutant “patatin-like phospholipase gene” with regard to the function of haploid progeny production. Scherer et al teaches that plant species have multiple patatin-like phospholipase genes (see above). These genes, even those closely related in structure, may have distinct functions. For example, the suppression of pPLA-II rendered Arabidopsis more resistant to Botrytis cinerea and Pseudomonas syringae, and the overexpression of pPLA-II enhanced plant cell death and resistance against cucumber mosaic virus but decreased resistance against B. cinerea and P. syringae. By contrast, overexpressing pPLA-II and pPLAIII did not significantly elevate jasmonic acid levels, and the antisense expression of these genes had little or no effect (Scherer, p. 697, right column, first paragraph). Similarly, the loss- and gain-of-function mutant pPLA-II suggests that pPLA-II is involved in mobilizing fatty acid precursors for the biosynthesis of specific oxylipins, but with limited impact on jasmonic acid accumulation. On the other hand, the phenotypic analysis of pPLA-II knockout plants indicates that pPLA-II is necessary for root response to phosphate deficiency (Scherer, p. 697, right column, first and 2nd paragraph).
Moreover, Rietz et al (Molecular Plant 3.3 (2010): 524-538) teaches that Arabidopsis Patatin-Related Phospholipases A genes (encoding AtPLAIVA, AtPLAIVB, and AtPLAIVC) 
Since the various patatin-like phospholipase, such as pPLA-II and pPLA-II share many common structural features, it is unclear which of the structural features determines the specific function in producing haploid progeny, either in Arabidopsis or in maize. Therefore, it is unclear which mutations or mutants would impact this function of producing haploid progeny, and how. The Specification or the prior art has not adequately described the structure-function relationship in order for a skilled artisan to recognize the claimed mutant.
Secondly, the Specification has not described how the unspecified mutations would impact the function of a patatin-like phospholipase gene. For example, a T-DNA insertion could activate the expression of a patatin-like phospholipase gene. Huang et al (Plant Physiology 125.2 (2001): 573-584) teaches a dominant mutant of a patatin-like protein gene (encoding a pPLA-III), resulted from an insertion of a T-DNA at the gene locus (Huang et al at p. 577, and Scherer et al at p. 697, right column, 2nd paragraph). Moreover, Scherer et al teaches that plant pPLA may function in producing lipid metabolite products acting as signaling mediators or second messengers, which in turn activate/inactivate further enzymes or steps to propagate the signal (p. 698, left column, 2nd paragraph). In this case, not only the overall activity, but also the enzymatic specificity of the patatin-like phospholipase, in term of the specific lip metabolite products catalyzed by the specific activity, could be important to the function of the patatin-like phospholipase. However, it is unclear how the enzymatic specificity—are impacted by unspecified mutations such as those resulting in amino acid substitutions, deletions and/or 
 Therefore, Applicants have not adequately described the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship, or the structural features required to distinguish members of the claimed genus from others.
The analysis will now turn to the second element of the court’s decision in Eli Lilly; namely, the description of a representative number of species.  The broad genus of mutant patatin-like phospholipase gene is enormous in size. The “patatin-like phospholipase gene” is not limited to endogenous monocot plant genes. Moreover, even the recited “patatin-like phospholipase gene” were to be limited to endogenous monocot plant genes, such a genus would encompass an unspecified number of genes in each of the approximately 60,000 species of monocots plant that could be classified as patatin-like phospholipase genes.  Even, arguendo, with regard to the endogenous maize gene MATL (pPLAII) with the wild type cDNA sequence set forth in SEQ ID NO: 19, the genus of mutant MATL is still enormous in size. For example, the cDNA of wild type MATL gene has 1371 nucleotides. Even a single nucleotide substitution at any of the 1371 position would lead to at least 31371 possible variants (i.e. mutants). Even if only missense mutations (i.e. those resulting in a substitution in the encoded amino acid sequence), the potential number of mutants is enormous. The protein encoded by MATL has 428 amino acids. A single substitution at any of the 428 positions to any of the other 19 amino acids would result in at least 19428 possible variants.
Given the virtually infinite structural variable associated with these embodiments, the claims read on an extremely broad and highly diverse structures.  Thus, in view of the analysis 
 In contrast, Applicant has only appeared to describe and reduce to practice a number of null mutant of the endogenous maize MATL gene resulted from frame-shifting deletions.
Given the large size and structural diversity associated with the claimed genus, Applicant’s disclosure is not representative of the claimed genus as a whole. This point is particularly relevant because, as discussed above, the prior art speaks to the disconnection between the structure of the broadly claimed variants and the recited specific function.
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
Scope of Enablement
 Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method directed to the first maize plant comprising a null mutation or loss-of-function mutation in the endogenous maize patatin-like phospholipase gene, does not reasonably provide enablement for the method directed to any first monocot plant comprising any unspecified mutation in any patatin-like phospholipase gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
	Here, the claims recite a method requiring a first monocot plant comprising a broad genus of mutant patatin-like phospholipase gene. The claimed method requires the mutation in the patatin-like phospholipase gene to endow a property of producing haploid progeny plant when crossed with a second plant (in contrast with the normal diploid progeny plant). 
	The scope of the broad genus of mutant patatin-like phospholipase gene is broad, because it encompasses any unspecified mutation in any of the patatin-like phospholipase genes in any monocot plant.
	In addition, claim 6 requires a broad genus of guide RNA nucleotide sequence with any degree of homology to SEQ ID NOs: 2, 4, 8, 21, 23, 25, 29, 32, or 33, to have the function of gene modification activity. The Specification has not provided enabling guidance for this broad genus of guide RNA.
PLoS One 7.2 (2012): e30947) teaches that rice has at least 16 “patatin-like phospholipase genes” (p. 3, Table 1, also see Fig. 2 and Fig. 3C), encoding proteins having distinct functions. Even in maize, a search of the maize genes in the NCBI GenBank database revealed there are multiple genes that could be annotated as patatin-like phospholipase genes. For example, A. thaliana AtPLA-I (At1g61850) is corresponding to maize phospholipase A I (GenBank Sequence ID: ONM57804.1), and A. thaliana AtPLA-IIa (At2g26560) is corresponding to maize Patatin-like protein 2 (GenBank Sequence ID: ONM22349.1), and so on. Moreover, claim 1 does not limit the “patatin-like phospholipase gene” to be an endogenous monocot plant or even a maize plant gene, or limit the source of the gene. Therefore, the method is directed to any monocot plant that comprises a mutant “patatin-like phospholipase gene” which could be any “patatin-like phospholipase gene” from any organism. Even, arguendo, that it is limited to endogenous maize gene, it encompasses multiple genes as discussed above.
Secondly, the term mutation encompass a broad range of genetic variations of any sort. For example, it encompasses any deletion, insertion, substitution or addition of sequences, that are silent, missense, or nonsense. It also encompasses any rearrangement, shuffling, and so on. Moreover, a mutation could not only inhibit the function of a gene, it could also activate or enhance the function of a gene (i.e. gain-of-function mutation). For example, Huang et al (Plant Physiology 125.2 (2001): 573-584) teaches activation-tagging of an A. thaliana patatin-like phospholipase gene.

However, the Specification has not provided enabling guidance for other unspecified mutations in the endogenous maize MATL gene, or any unspecified mutations in other broadly recited “patatin-like phospholipase gene” in any of the 60,000 species of diverse monocot plants, to have the function of producing haploid progeny plant as required by the claimed method. 
It is unpredictable how other unspecified mutations in the endogenous maize MATL gene, or the unspecified mutations in other broadly recited “patatin-like phospholipase gene” in any of the 60,000 species of diverse monocot plants, would affect the function of producing haploid progeny plant in the claimed method.
Firstly, it is unpredictable how the broadly recited “patatin-like phospholipase gene” would function in the claimed method regarding haploid progeny production. For example, Rietz et al (Molecular Plant 3.3 (2010): 524-538) teaches that Arabidopsis Patatin-Related Phospholipases A genes (encoding AtPLAIVA, AtPLAIVB, and AtPLAIVC) have the functions in root development related to auxin responses and phosphate deficiency. Rietz et al teaches that an AtplaIVC-1 loss-of-function mutant displays ABA responsiveness, and exhibits an impaired response to phosphate deficiency during root development (Abstract). However, it is unpredictable whether the Patatin-Related Phospholipases A genes encoding AtPLAIVA, Arabidopsis or in maize. 
Secondly, it is unpredictable how the unspecified mutations would impact the function of a patatin-like phospholipase gene. For example, a T-DNA insertion could activate the expression of a patatin-like phospholipase gene. Huang et al (Plant Physiology 125.2 (2001): 573-584) teaches a dominant mutant of a patatin-like protein gene (encoding a pPLA-III), resulted from an insertion of a T-DNA at the gene locus (Huang et al at p. 577, and Scherer et al at p. 697, right column, 2nd paragraph). Moreover, Scherer et al teaches that plant pPLA may function in producing lipid metabolite products acting as signaling mediators or second messengers, that in turn activate/inactivate further enzymes or steps to propagate the signal (p. 698, left column, 2nd paragraph). In this case, not only the overall activity, but also the enzymatic specificity of the patatin-like phospholipase, in term of the specific lip metabolite products catalyzed by the specific activity, could be important to the function of the patatin-like phospholipase. However, it is unpredictable how the enzymatic specificity—are impacted by unspecified mutations such as those resulting in amino acid substitutions, deletions and/or insertions, and how the modified specificity could affect the function in regulating haploid progeny production.
With regard to the above discussed unpredictability, neither the instant application nor the prior art has provided sufficient teachings to overcome the deficiency. Applicant has reduced to practice working examples of maize plant having frame-shift null mutation in the endogenous MATL gene (pPLAII) wherein the wild type cDNA sequence of MATL is defined in SEQ ID NO: 19. 
Thus, in view of the unpredictability associated with function of the various patatin-like phospholipase gene, and the unpredictability of the various mutations with regard to the function 
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US10285348B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to a method of editing monocot plant genomic DNA, comprising obtaining a first monocot plant comprising a mutation in a patatin-like phospholipase gene, and expressing a DNA modification enzyme and optionally at least one guide nucleic acid; pollinating a second monocot plant which is to be genome-edited with pollen from the first monocot plant; and selecting at least one haploid progeny which comprises the genome of the second monocot plant but not the first monocot plant, and the genome of the haploid progeny has been modified by the DNA modification enzyme and optional at least one guide nucleic acid delivered by the first monocot plant.

As such, the patented claims represent a subject matter that is subgenus to the broad genus of the instantly claimed. Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663